Order filed July 27, 2017




                                              In The

                            Fourteenth Court of Appeals
                                   NO. 14-17-00105-CV
                               RICHARD TURMAN, Appellant

                                                V.

                               POS PARTNERS, LLC, Appellee


                           On Appeal from the 189th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2016-28003

                                           ORDER

       The clerk’s record was filed February 27, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain (1) affidavit attached to Defendant’s Second Amended Special Appearance,
filed January 10, 2016.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before August 3, 2017, containing (1) affidavit attached to Defendant’s Second Amended
Special Appearance, filed January 10, 2016.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                    PER CURIAM